Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The drawings were received on 6/22/2022. These drawings are acceptable.

Examiner's Amendment

3.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Yumin Zhang (Reg. 75,003) on 6/27/2022
4.        The application has been amended as followings:


26. (Currently Amended) The method of claim 1, wherein the detecting the voltage comprises detecting the voltage on the power receiver circuit crossing the threshold level while the data transmission between the power receiver circuit and the power transmitter circuit occurs.

29. (Currently Amended) The method of claim 8, wherein the detecting the voltage comprises detecting the voltage on the power receiver circuit exceeding the threshold level while the data transmission between the power receiver circuit and the power transmitter circuit occurs.

30. (Currently Amended) The method of claim 14, wherein the detecting the voltage comprises detecting the voltage on the power receiver circuit falling below the threshold level while the data transmission between the power receiver circuit and the power transmitter circuit occurs.

Allowable Subject Matter
5. 	Claims 1-19, 26-31 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
	
With regard to claim 1, 8, 14, Choi (US20130093256A1)teaches a method for modulating a signal comprising: operating a circuit (e.g., 8, Fig. 2(b)) , in a first time period in a first arrangement (mod trial, Fig. 6(b)) during a first operating interval ( before mod trial period, Fig. 6(b), wherein the first time period comprises the first operating interval ( before mod trial period, Fig. 6(b))and a first modulation interval( communication pack after the mode transformation Fig. 6(b))
switching in the first time period the circuit between the first arrangement ( arrangement before mod trial mode, Fig. 6(b)) and a second arrangement  (arrangement after the mod transformation, Fig. 6(b)) , a first modulation period of the first time period ( communication packets, Fig. 6(b)) to produce a first amplitude shift keying (ASK) signal ( first ASK signal, Fig. 3(a) or Fig. 3(b) see [0077] communication can be in the form of ASK), wherein the first ASK is configured to carry a first digital value for reception by a power transmitting circuit ([0077]_;
detecting a voltage (e.g., V1, Fig. 2b) on the power receiving circuit crossing a threshold level (see Fig. 6(b), detect the a rising of V1 negatively cross the original V1 value, the original V1 location could be a threshold level, or in Fig. 6(c) [0067] V1 reaches a sufficient high value, the sufficient high value can be a threshold)
operating the circuit in the second arrangement (second communication packets Fig. 6(b)) during a second operating interval (second communication packets, Fig. 6(b)) of the second time period, 
wherein data transmission between the power receiver and the power transmitter circuits occurs during each of the plurality of continuous time period( see Fig. 1, communication modulator 1)
	However, the prior art of record fails to teach or suggest switching, in the second time period, the power receiver circuit between the second arrangement and the first arrangement during the second modulation interval of the second time period to vary the load on the power receiver circuit to produce a second ASK signal, while the second time period comprises  the second  operating interval and a second modulation interval,  wherein the first time period and the second time period are two adjacent time periods in a plurality of continuous time periods in combination with other limitations as a whole.
	With regard to claims 2-7, 9-13, 15-19, 26-31, they depend on claim 1, 8 or 14.
6.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchimoto (US 20180131234 A1) teaches a main controller configured to switch the first modulation transistor and the second modulation transistor so as to transmit a packet from the receiving antenna to the wireless power transmitter and configured to operate, in a transmission period of the packet, a discharging circuit interposed between the rectification pin and the ground so as to discharge the smoothing capacitor connected to the rectification pin.
Zheng (US20170070082A1) teaches about switch between two mode for the transmitting circuit.
Sasaki (US 20090305735 A1) teaches he reception level confirmation control confirms for a fixed period of time that the reception level detected by the reception level detector means exceeds the first threshold value, and the control unit resets, after confirming by the reception level confirmation control that the reception level detected by the reception level detector means exceeds the first threshold value for a fixed period of time, the second modulation scheme to the first modulation scheme by the modulation scheme changeover control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836